DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
Claim 2, line 2: “wherein in each burst” should read “wherein each burst”
Claim 2, line 5: “each electric waveform pulse are separated” should read “each electric waveform pulse is separated”
Claim 6, line 1: “wherein the wherein the delay between” should read “wherein the delay between”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 16 recites the limitation “wherein the cell responsive to the EphA2 receptor ligand is a cell that has about 5% to about a 200% reduction in cytoplasmic size when exposed to the EphA2 receptor ligand and a corresponding increase in the ratio of nucleus to cytoplasmic size (NCR)”. It is unclear if all cells responsive to the EphA2 receptor ligands have the claimed characteristics inherently or only specific cells responsive to the EphA2 receptor have about 5% to about a 200% reduction in cytoplasmic size when exposed to the EphA2 receptor ligand and a corresponding increase in the ratio of nucleus to cytoplasmic size (NCR). If only specific cells responsive to the EphA2 receptor ligands have the claimed characteristics, it is at most unclear what method steps are taken to select or target those cells. For the purpose of examination, in light of the disclosure, it appears as though ephrin and ephrin A1 have the characteristic claimed. Clarification and appropriate correction are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arena (US 2012/0109122 A1), hereinafter Arena, in view of Kinch (US 2005/0147593 A1), hereinafter Kinch.

Regarding claim 1, Arena teaches a method of electroporation comprising:
contacting a cancer cell ([0018]); and 
applying to the cell a high-frequency irreversible electroporation (H-FIRE) pulse train ([0012], [0018]). 
	Arena fails to explicitly teach contacting a cell responsive to an EphA2 receptor ligand with an amount of an EphA2 receptor ligand; and applying a high-frequency irreversible electroporation (H-FIRE) pulse train to the cell responsive to the EphA2 receptor ligand.
However, Kinch, in an analogous cancer treatment method, teaches contacting a cell responsive to an EphA2 receptor ligand with an amount of an EphA2 receptor ligand and applying further treatment to the cell ([0002], [0057], [0129]).
Arena and Kinch are considered analogous to the claimed invention because they disclose methods for treating cancer cells within a subject. In the field of cancer treatment and management, electroporation-based therapies, such as the one taught by Arena, are known to be used in treating cancer cells (see Arena [0018]). Additionally, Kinch recognizes that the overexpression of EphA2 is a known characteristic in cancer cells (see Kinch [0044]) and provides a method, which may be combined with other anti-cancer therapies (see Kinch [0365]), for treating these cancer cells. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to combine the electroporation method of Arena with the steps of targeting cells which are responsive to EphA2 and administering a composition comprising an EphA2 receptor ligand from the method of Kinch. Such a modification would yield the predictable result of improving a treatment for a hyperproliferative disease by targeting and treating specific cancer cells, especially since Kinch acknowledges that other anti-cancer therapies may be administered with its disclosed method (see Kinch [0002], [0083], [0365]).  

Regarding claim 2, Arena further teaches wherein the H-FIRE pulse train comprises: 
one or more bursts of bipolar electric pulses ([0026]), 
wherein each burst comprises two or more electric waveform pulses that alternate polarity with each successive electrical waveform pulse ([0028]), 
wherein each electric waveform pulse is separated by a delay between each successive electric waveform pulse ([0012]), and 
wherein each electric waveform pulse comprises a carrier frequency in the range of about 1 kHz to about 1 MHz ([0079]).

Regarding claim 3, Arena further teaches wherein 1 or 2 bursts are delivered every second ([0122]).

Regarding claim 4, Arena further teaches wherein each electric waveform pulse is a square wave ([0027]).

Regarding claim 7, Arena further teaches wherein each electric waveform pulse is applied for about 250 ns to about 2 µs ([0023]).

Regarding claim 8, Arena further teaches wherein each electric waveform pulse is applied for about 1 µs ([0080]).

Regarding claim 9, Arena further teaches wherein the carrier frequency is about 200 kHz ([0079]). 

Regarding claim 10, Arena further teaches wherein an output voltage of the H-FIRE pulse train ranges from about 500 V to about 5000 V ([0093]).

Regarding claim 11, Arena further teaches wherein an output voltage of the H-FIRE pulse train results in a voltage-to-distance ratio of about 2000 V/cm ([0093]).

Regarding claim 12, Arena in view of Kinch further teaches wherein the cell responsive to the EphA2 receptor ligand is a cell that overexpresses EphA2 receptor as compared to a normal cell (see Kinch [0057], [0124], [0129]).

Regarding claim 13, Arena in view of Kinch further teaches wherein the cell responsive to the EphA2 receptor ligand is a cancer cell (see Kinch [0128]).

Regarding claim 14, Arena in view of Kinch further teaches wherein the cell responsive to the EphA2 receptor ligand is a malignant cancer cell (see Kinch [0128]).

Regarding claim 15, Arena in view of Kinch further teaches wherein the cell responsive to the EphA2 receptor ligand is a breast cancer cell, melanoma cell, an ovarian cancer cell, a lung cancer cell, a glioma cell, a bladder cancer cell, a prostate cancer cell, an esophageal cancer cell, a renal cancer cell, a colon cancer cell, a pancreatic cancer cell, or a vulvar cancer cell (see Kinch [0128]).

Regarding claim 16, Arena in view of Kinch further teaches wherein the cell responsive to the EphA2 receptor ligand is a cell that has about 5% to about a 200% reduction in cytoplasmic size when exposed to the EphA2 receptor ligand and a corresponding increase in the ratio of nucleus to cytoplasmic size (NCR) (see the 112 rejection above, for the purpose of examination, it appears as though ephrin and ephrin A1 have the characteristic claimed, see [0060] and [0255] of Kinch).

Regarding claim 17, Arena in view of Kinch further teaches wherein the EphA2 receptor ligand is an ephrin (see Kinch [0060], [0255]).

Regarding claim 18, Arena in view of Kinch further teaches wherein the 4EphA2 receptor ligand is ephrin Al (see Kinch [0060], [0255]).

Regarding claim 19, Arena in view of Kinch further teaches wherein the cell responsive to the EphA2 responsive ligand is in a subject (see Kinch [0128]).

Regarding claim 20, Arena teaches a method of selectively ablating a cell in a subject, the method comprising applying a high-frequency irreversible electroporation (H-FIRE) pulse train to a location on or within the subject ([0012], [0018]).
	Arena fails to explicitly teach the method including ablating a cell responsive to an EphA2 receptor ligand or administering an amount of an EphA2 receptor ligand.
	However, Kinch, in an analogous cancer treatment, teaches targeting a cell responsive to an EphA2 receptor ligand or population thereof in a subject in need thereof and administering to the subject an amount of an EphA2 receptor ligand ([0002], [0057], [0129]).
As previously described, Arena and Kinch are analogous to the claimed invention and disclose treatments for cancer cells. Additionally, Kinch recognizes that other anti-cancer therapies may be administered with its disclosed method (see Kinch [0083], [0365]). Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to combine the electroporation method of Arena with the step of targeting a cell which is responsive to EphA2 and administering a composition comprising an EphA2 receptor ligand from the method taught by Kinch. Such a modification would yield the predictable result of improving a treatment for a hyperproliferative disease by targeting and treating specific cancer cells, especially since Kinch acknowledges that other anti-cancer therapies may be administered with its disclosed method (see Kinch [0002], [0083], [0365]).   

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Arena in view of Kinch and further in view of Dimmer (WO 00/56395), hereinafter Dimmer.

Regarding claim 5, the combination of Arena and Kinch teaches the method of claim 2, but fails to explicitly teach wherein the delay between each successive pulse ranges from 0.5 µs to about 10 µs.
However, Dimmer teaches wherein the delay between each successive electric waveform pulse ranges from about 0.5 µs to about 10 µs (p. 13, lines 12-17). 
Dimmer is considered analogous to the claimed invention because it discloses an electroporation method including electrical signals with a frequency greater than 10kHz and bipolar square waveforms which may be separated by a delay. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to adjust the delay time between successive waveform pulses to range from 0.5 µs to 10 µs, such as taught Dimmer. Such a modification would yield the predictable result of including a delay between electric waveform pulses in order to safely and efficiently treat cells with high-frequency energy. 

Regarding claim 6, Arena in view of Kinch and further in view of Dimmer teaches wherein the wherein the delay between each successive electric waveform pulse is about 5 µs (see Dimmer p. 13, lines 12-17).

Conclusion
Accordingly, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached Mon-Thurs: 9AM~5PM and Fri: 9AM~2PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794